DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the US Patent No. 10,861,205. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 1 of the instant application are only a subset of the claim limitations set forth in the patented claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 






Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the US Patent No. 10,861,205. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 2 of the instant application are only a subset of the claim limitations set forth in the patented claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 









 


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the US Patent No. 10,861,205. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 5 of the instant application are only a subset of the claim limitations set forth in the patented claim 3. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 



 



Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the US Patent No. 10,861,205. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 7 of the instant application are only a subset of the claim limitations set forth in the 
 



 



 


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of the US Patent No. 10,861,205. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set 
 


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the US Patent No. 10,861,205. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 11 of the instant application are only a subset of the claim limitations set forth in the patented claim 9. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 



Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the US Patent No. 10,861,205. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 13 of the instant application are only a subset of the claim limitations set forth in the patented claim 12. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of the US Patent No. 10,861,205. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 14 of the instant application are only a subset of the claim limitations set forth in the patented claim 16. Therefore, it would have been obvious to one of ordinary skill in the art 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of the US Patent No. 10,861,205. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 15 of the instant application are only a subset of the claim limitations set forth in the patented claim 17. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of the US Patent No. 10,861,205. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 16 of the instant application are only a subset of the claim limitations set forth in the patented claim 18. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the US Patent No. 10,861,205. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 17 of the instant application are only a subset of the claim limitations set forth in the patented claim 10. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before.  


Allowable Subject Matter
The claims 1-18 filed 11/17/2020 are allowable if the non-statutory double patenting rejection is overcome.  The following is an examiner’s statement of reasons for allowance: 

Re Claim 1: 
Grenfell US-PGPUB No. 2015/0022525 (hereinafter Grenfell) in view of the background information of Tomas Akenine-Moller, “A Simple Algorithm for Conservative and Tiled Rasterization” (hereinafter Akenine-Moller) and Hussain et al. US-PGPUB No. 2003/0142103 (hereinafter Hussain) teaches a graphics processing pipeline arranged to render in a rendering space, wherein the rendering space is sub-divided into a plurality of tiles, each tile is sub-divided into a plurality of microtiles, each microtile comprising an identical arrangement of pixels (
Grenfell teaches at FIG. 4D and Paragraph 0038 that the 2D image space can be divided into a non-overlapping set of n tiles and each tile of the n tiles is square and has a side length corresponding to a number of pixels that is an integral power of four” and Paragraph 0017 “each tile is a square with a side length of ab pixels….each tile of the n tiles is divided into a grid of a*a square sub-tiles, where each sub-tile has a side length of ab-1 pixels”), each microtile comprising an identical arrangement of pixels (Grenfell teaches at FIG. 4D and Paragraph 0038 that the 2D image space can be divided into a non-overlapping set of n tiles and each tile of the n tiles is square and has a side length corresponding to a number of pixels that is an integral power of four” and Paragraph 0017 “each tile is a square with a side length of ab pixels….each tile of the n tiles is divided into a grid of a*a square sub-tiles, where each sub-tile has a side length of ab-1 pixels”), the graphics processing pipeline comprising conservative rasterization hardware and wherein the conservative rasterization hardware comprises:  
A plurality of first hardware sub-units each arranged to calculate, for a different edge of a primitive, an outer coverage result for the edge and an inner coverage resolute for the edge for each pixel in a microtile; and a plurality of second hardware sub-units each arranged to calculate, for a different pixel in a microtile, an outer coverage result for the primitive and an inner coverage result for the primitive (
Grenfell/Akenine-Moller teaches the logic function of determining whether the corner location is located outside of the primitive by performing the logic operation “if the corner location is located outside of all edges of the primitive, then the corner location is located outside of the primitive”. The target event {the corner location is located outside of the primitive} is a logic “AND” operation of the first event {the corner location is located outside of the first edge of the primitive}, the second event {the corner location is located outside of the second edge of the primitive} and the third event {the corner location is located outside of the third edge of the primitive}. 
See Akenine-Moller at FIG. 2 and Section 2 and 3 for background information of conservative rasterization using the smallest dot product between the normal vector of the edge and the corner with citation that “a tile is excluded if the entire tile is outside at least one of the three edge functions or if the tile is entirely outside the axis-aligned bounding rectangle of the triangle…..it suffices to test the two corners of the box that define a line segment….our algorithm is based on the fact that we need to evaluate only one corner of the tile per edge function in order to determine if the tile is outside that edge equation”. Accordingly, determining whether the one corner with the smallest dot product is to the left of each edge to determine if the tile is outside that edge determines the first value as an outer coverage result for the pixel. If the tile is determined outside all of the three edges of the triangle, the tile is determined to be outside of the triangle. 
Grenfell shows at FIG. 4B or FIG. 4E that the triangle has three edges with the first edge V0V2 being located in the first quadrant of FIG. 3, the second edge V0V1, being located in the second quadrant and the third edge V1V2 being located in the second quadrant according to the slope of each edge of the triangle. 
When a pixel is located at the lower-left corner of the space in FIG. 4E, the pixel is located outside of the triangle of FIG. 4B or FIG. 4E, testing can be made to determine whether the pixel is wholly outside of the triangle in FIG. 4B or FIG. 4E. 
For the first edge, the testing is based on the corner positions of the pixel in first quadrant of FIG. 3. For the second edge and third edge, the testing is based on the corner positions A/B of the pixel in the second quadrant of FIG. 3.  
For example, Grenfell teaches at FIG. 3 that the gradient of the first edge V0V2 of FIG. 4B is in the first quadrant in FIG. 3, for the first edge V0V2 of the triangle, determining whether the first corner position A/B of the pixel to the left of the first edge V0V2 when determining the first value of {eB} is positive or negative. The negative sign is an indication of outer coverage value. When the first sign is negative, the pixel is located to the outside of the first edge. 
Grenfell teaches at FIG. 3 that either the gradient of the second edge V0V1 or the gradient of the third edge V1V2 of FIG. 4E is in the second quadrant, determining whether the first corner position A/B of the pixel is to the left of the second edge when determining the second sign of {eB} is positive or negative. The positive sign is an indication of outer coverage value. Grenfell teaches at FIG. 3 determining whether the second corner position A/B of the pixel is to the left of the third edge when determining the third sign of {eB} is positive or negative. The positive third sign is an indication of the outer coverage value. If both the second sign and the third sign are positive, the pixel is located outside of the second edge and the third edge.  
If the first sign is negative, the second sign is positive and the third sign of {eB} is also positive (AND operations), the pixel is wholly outside of the triangle. 

Grenfell/Akenine-Moller teaches the logic function of determining whether the corner location is located inside of the primitive by performing the logic operation “if the corner location is located inside of all edges of the primitive, then the corner location is located inside of the primitive”. The target event {the corner location is located inside of the primitive} is a logic “AND” operation of the first event {the corner location is located inside of the first edge of the primitive}, the second event {the corner location is located inside of the second edge of the primitive} and the third event {the corner location is located inside of the third edge of the primitive}. 
See Akenine-Moller at FIG. 2 and Section 2 and 3 for background information of conservative rasterization using the smallest dot product between the normal vector of the edge and the corner with citation that “a point s is inside the triangle if e(s) < 0 for all edge functions”. It is noted that Akenine-Moller’s edge equation e(s) = -e(s) of Grenfell’s edge equation due to clockwise order or counterclockwise order.  As applied to Grenfell, “a point s is inside of the triangle if e(s) > 0 for all edge functions”. “The presented technique can also be used to determine the pixels or tiles that are fully inside a triangle”. Accordingly, determining whether the one other corner with the smallest dot product in the opposite direction is to the left of each edge to determine if the tile is inside that edge determines the second value as an inner coverage result for the pixel. If the tile is determined inside all of the three edges of the triangle, the tile is determined to be inside of the triangle. 

Grenfell shows at FIG. 4B or FIG. 4E that the triangle has three edges with the first edge V0V2 being located in the first quadrant of FIG. 3, the second edge V0V1, being located in the second quadrant and the third edge V1V2 being located in the second quadrant according to the slope of each edge of the triangle. 
When a pixel is located inside the triangle in FIG. 4E or FIG. 4B, testing can be made to determine whether the pixel inside of the triangle in FIG. 4B or FIG. 4E. 
For the first edge, the testing is based on the corner positions of the pixel in first quadrant of FIG. 3. For the second edge and third edge, the testing is based on the corner positions of the pixel in the second quadrant of FIG. 3.  
For example, Grenfell teaches at FIG. 3 that the gradient of the first edge V0V2 of FIG. 4B is in the first quadrant in FIG. 3, for the first edge V0V2 of the triangle, determining whether the second corner position A/B to the left of the first edge V0V2 when determining the first value of {eA/B} is positive or negative. When the first value is positive, the pixel is located to the right of the first edge. 
Grenfell teaches at FIG. 3 that either the gradient of the second edge V0V1 or the gradient of the third edge V1V2 of FIG. 4E is in the second quadrant, determining whether the second corner position A/B is to the left of the second edge when determining the second sign of {eB} is positive or negative. When the second sign is positive, the pixel is located to the left of the second edge. Grenfell teaches at FIG. 3 determining whether the second corner position A/B is to the left of the third edge V1V2 when determining the third sign of {eA/B} is positive or negative. When the third sign is negative, the pixel is located to the right of the third edge.  
If the first sign is positive, the second sign is positive and the third sign is negative (AND operations), the pixel is wholly inside of the triangle). 
As shown previously, Grenfell teaches graphics processing pipeline hardware implementing the edge testing function including the add function and the “AND” logic operations in connection to testing whether the corner location is located outside of all edges of the primitive and to testing whether the corner location is located inside of all edges of the primitive. Grenfell thus implicitly teaches the claim limitation of “AND gate” for performing the logic operations in relation to the testing whether the corner location is located outside of each edge of the primitive and testing whether the corner location is located inside of each edge of the primitive. Hussian explicitly teaches the hardware implementation of the edge equation for testing whether a sample location is located outside of all edges of the primitive and testing whether a sample location is located inside of all edges of the primitives using “AND gate”. 

Barber et al. US-PGPUB No. 2014/0267300 (hereinafter Barber) teaches at Paragraph 0045 “comparing each of the plurality of edges with a sample point associated with the selected smaller rectangular area to determine whether the selected smaller rectangular area is located wholly outside any of the edges”.  
Grenfell teaches at FIG. 4E that calculating a first logic value {if eB < 0}, then each pixel in the micro-tile is to the left of the edge V0V1 wherein the first logic value is a first value indicating whether the first pixel corner position B is to the left of the edge V0V1 and the first logic value is the outer coverage result for the pixel. The first logic value in FIG. 4E indicates that the first outer coverage output value, the second outer coverage output value and the third outer coverage output value for the first corner position B are outside respect to the respective three edges of the triangle 22. 

Nothing in the prior art anticipates or suggests the new claim limitation of “wherein each first hardware sub-unit comprises one or more hardware arrangements each arranged to perform an edge test using a sum-of-products for the edge, each hardware arrangement comprising: a microtile component hardware element comprising hardware logic arranged to calculate a first output using the sum-of-products and coordinates of a microtile within a tile in the rendering space, a plurality of pixel component hardware elements, each comprising hardware logic arranged to calculate one of a plurality of second outputs using the sum-of-products and coordinates for different pixels defined relative to an origin of the microtile, two subsample component hardware elements, each comprising hardware logic arranged to calculate a third output using the sum-of-products and coordinates for a different pixel corner position defined relative to an origin of a pixel, and a plurality of adders arranged to generate a plurality of output 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JIN CHENG WANG/Primary Examiner, Art Unit 2613